Citation Nr: 0832157	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service-connected left ankle to include arthritis and chronic 
ankle sprain.

2.  Entitlement to an increased disability rating for a 
service-connected bilateral knee condition to include 
degenerative joint disease currently evaluated as 10 percent 
disabling effective July 1, 2005.

3.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative disc disease 
(ddd) currently evaluated as 10 percent disabling effective 
July 1, 2005.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2005.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran's September 2004 claim was granted in-part in an 
August 2005 rating decision by the RO in Waco, Texas.  In a 
January 2006 rating decision, the RO granted a 10 percent 
disability rating for service-connected lumbar spine ddd 
effective July 1, 2005, the day after the veteran was 
discharged from active duty.

In a February 2006 notice of disagreement (NOD), the veteran 
disagreed with the disability rating for his service-
connected left ankle disability.  In an April 2006 NOD the 
veteran disagreed with the disability ratings for his 
service-connected knee and lumbar spine disabilities.  The 
veteran perfected an appeal for the issues of service-
connected left ankle, bilateral knee and lumbar spine 
disabilities.

In April 2007, the veteran notified VA that he moved to 
Florida from Texas.  The RO in St. Petersburg, Florida, has 
jurisdiction over the claim.

In July 2008, the veteran presented evidence and testimony in 
support of his claims at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been attached to the veteran's VA claims folder.



Issues not on appeal

As noted, the August 2005 and January 2006 rating decisions 
dealt with issues other than those under consideration in 
this decision.  Specifically, the August 2005 rating decision 
granted service connection for tinnitus, left hand ganglion 
cyst, residuals of little finger fracture, and denied service 
connection for headaches, bilateral hearing loss, right elbow 
pain and chest pain.  The January 2006 rating decision 
granted service connection for tinea pedis and folliculitis, 
and denied service connection for apolecia, baldness, and 
moles.  The veteran's NOD's raised only the issues noted 
above.  Thus, the remaining issues are not in appellate 
status and will be addressed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The veteran sought to appeal the issue of bilateral plantar 
faciitis.  In the August 2005 rating decision, the RO granted 
service connection and evaluated the bilateral plantar 
faciitis disability as noncompensable.  The veteran disagreed 
in a NOD dated February 2006.  The RO addressed the issue in 
a March 2006 statement of the case (SOC) mailed to the 
veteran on March 9, 2006.  The veteran's substantive appeal 
on the issue of entitlement to a compensable rating for 
bilateral plantar faciitis was received in September 2006, 
after the 60 day time period provided for appeal had elapsed.  
Thus, that issue is not in appellate status.  See 38 C.F.R. 
§ 20.302(b)(1) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for remand

The veteran has been examined by VA examiners in November 
2004, October 2005, May 2006, and November 2006.  The results 
of the examinations are incongruent and the results raise 
medical questions that are required to be resolved by medical 
practitioners in order for the Board to render a decision in 
this case.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

The November 2004 examiner diagnosed bilateral knee pain 
secondary to osteoarthritis as well as chondromalacia; left 
ankle pain secondary to degenerative arthritis; and, lumbar 
spine pain due to degenerative joint disease (djd).  The 
examiner noted several times in the record that the veteran 
had 4 lumbar vertebrae and specified that the djd was located 
at L4-S1.

An October 2005 x-ray indicated severe spondylosis at L5-S1.

A May 2006 examiner diagnosed the veteran's conditions as 
bilateral knee djd and did not find chondromalacia; and, a 
lumbar spine with moderate ddd and severe spondylosis without 
radiculopathy.  The examiner noted that the right knee was 
"normal" and that there was no "osteophytic change" in the 
left knee.  

Last, the November 2006 examiner diagnosed the veteran's left 
ankle condition as "residuals, left ankle sprain with mild 
lateral laxity . . . arthritis not found."  

It is unclear whether the veteran's current left ankle 
condition includes arthritis.  It is also unclear whether the 
knees are affected by arthritis.  It appears that arthritis 
is not found on x-ray interpretations, yet diagnoses include 
pain secondary to arthritis for both the veteran's knees and 
left ankle.  

Moreover, the veteran has testified that he has had to leave 
employment as a security guard at a hospital because of his 
back and knee disabilities.  See hearing transcript at page 
6.  He testified that he experiences mild low back pain and 
stiffness constantly and occasionally experiences sharp pains 
that radiate down his left leg to his left foot.  See hearing 
transcript at pages 18 and 19.  He testified that his left 
knee gives way and is worse than his right, and that he is 
entitled to separate disability ratings for each knee.  See 
hearing transcript at pages 16 and 17.

These symptoms are worse than that reported by the various 
medical examiners.  It appears that the veteran contends that 
his conditions are worse than they were at the time of his 
examinations.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, 
where the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) [where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination].  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and request that he identify or 
furnish all recent medical examination and 
treatment reports pertaining to his 
service-connected disabilities.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.  



2.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by an appropriate 
medical provider, who should describe the 
veteran's service-connected disabilities.  
The examiner should particularly address 
whether the veteran does or does not have 
arthritis in his left ankle or in either 
knee, as well as any symptomatology 
associated therewith.  The examiner should 
further specifically determine through 
appropriate testing whether the veteran 
presents with a neuropathy condition due 
to his service-connected lumbar spine 
disability.  A report of examination 
should be prepared and associated with the 
veteran's VA claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claims of 
entitlement to an increased rating for a 
left ankle condition, a knee condition and 
a lumbar spine condition, including 
consideration of Estaban v. Brown, 6 Vet. 
App. 259 (1994) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the benefits sought on 
appeal remain denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




